DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (fig.1) in the reply filed on 6/21/2021 is acknowledged.  Applicant states that all claims are drawn to the elected species.  However, numerous claims do not do so clearly (see 35 USC 112 rejections elsewhere below).

Compact Prosecution
The examiner notes that this application is a 371 of PCT/EP2018/072062, the claims therein being substantially similar to the current claims.  In accordance with MPEP 1893.03(e)(II) the examiner may adopt the PCT explanations of the applicability of the prior art to the claims (i.e., see the English translation of the PCT/ISA/237 submitted by applicant and filed in this application on 2/27/2020).  Accordingly, any amendment to overcome the rejections elsewhere below should be carefully drafted so as to also avoid subsequent rejection similar to that detailed in the PCT/ISA/237 (i.e., rejection over the art DE 1059777, DE 102013218519 and JP 1-93651).

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear how claim 8 reads on the elected species noting that elected figure 1 shows that idler gear 73 is NOT rotationally fixed on shaft 70 as claimed (rather it is free to idle/rotate about shaft 70).  If the claim is meant to refer to another species it should be withdrawn.  If the claim is meant to refer to the elected species it should be amended accordingly.2
Claim 9 is unclear as to which element of the elected species, if any, is to be the “intermediate plate” as none is shown in elected figure 1.  Further the term “and/or” is used repeatedly along with “and” in a manner that renders the scope unclear.  Still further “the idler gear of the reverse gear” lacks proper antecedent basis in the claims.  
Claim 10 is unclear since “the idler gear of the reverse gear” and “the shaft on which the idler gear is disposed” lack proper antecedent basis.
It is unclear how claim 11 reads on the elected species of figure 1 since second gear shift clutch (12) is not coaxial with first clutch (71) and thus cannot be “disposed in the axial direction between the first dual gear shift clutch (71) and the gear pair on the output side”.  Furthermore, clutch 12 only connects gears 16 and 34 the latter of which appears to be fixed to shaft 30 rather 
In claim 12 it is unclear what element other than 34 “a gear of a direct gear” is to refer since gear 34 is a single element.  Further it is unclear what “a rotationally fixed manner” is to mean since all recited elements rotate (i.e., together).
Claims 13 and 14 are unclear since the elected figure 1 does not show any clutch “provided in the axial direction between the first dual gear shift clutch (71) and the second dual gear shift clutch (12)”.  Rather clutches 71 and 12 are offset on two different axis/shafts in figure 1.  
It is unclear how claim 15 reads on the elected species since the gear shift clutch (71) as shown in the elected figure 1 is not “on the input shaft (10)”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ogawa US 5383375.
Claim 1. A manual transmission (see any of the figure 1, 8 and/or 9 embodiments) with multiple switchable gears for a motor vehicle, comprising: 
an input shaft (10) and an output shaft (20), which is disposed coaxially to the input 5shaft, 
a first intermediate shaft (30) and a second intermediate shaft (40), which are disposed parallel to and spaced apart from the input shaft, 
a gear pair on a drive-side and including a drive gear (12) arranged in a rotationally fixed manner on the input shaft and a first intermediate gear (32) arranged in a 10rotationally fixed manner on the first intermediate shaft, 
a gear pair on an output side and including a second intermediate gear (44 in figure 1 and figure 9; 46 in figure 8) arranged in a rotationally fixed manner on the second intermediate shaft and an output gear (22) arranged in a rotationally fixed manner on the output shaft.  
The following italicized functions are presumed to be inherently capable of being performed by the prior art structure thereby establishing a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.  See MPEP §2112.01(I) and MPEP §2114.  Wherein in a traction mode of the manual transmission; 15in an engaged state of at least one switchable gear, drive torque is transferred from the input shaft to the output shaft over the gear pair on the drive side, while no drive torque is transferred over the gear pair on the output side and, in an engaged state of at least three other switchable gears, drive torque is transmitted from the input shaft to the output shaft over the gear pair on the output side, 20while no drive torque is transmitted over the gear pair on the drive side.  

Claim 3. The transmission of claim 1, wherein in an engaged state of a second forward gear (see written description of “second forward gear change ratio” or any one of the other forward gear ratio selections relying on 46/22) and in an engaged state at least one further forward gear (any other of the forward gear selections relying on 46/22), drive 18torque is transmitted over the gear pair on the output side.  
Claim 4. The transmission of claim 1, wherein in an engaged state of a reverse gear (80), drive torque is transmitted over the gear pair on the drive side.  
Claim 5. The transmission of claim 1, wherein in an engaged 5state of a further forward gear (e.g., any further forward gear ration selection where 30 and 40 are connected), the first intermediate shaft is rotationally connected with the second intermediate shaft.  
Claim 6. The transmission of claim 1, wherein the first intermediate shaft and the second intermediate shaft are disposed coaxially, the first intermediate shaft being constructed as an inner shaft and the second 10intermediate shaft as a hollow shaft (since 30 is within hollow 40).  
Claim 7. The transmission of one of the claim 1, wherein at one end of the first intermediate shaft, the first intermediate gear is arranged and, at another end of the first intermediate shaft, one of the following are arranged: a fixed gear (36), an idler gear of a crawler gear or an idler gear of a reverse gear.  
Claims 158-15.  Please note clutches (50, 60 and 70).  The claims as best understood appear to be met by the art in as much as they read on applicant’s elected species. As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
 
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."